Matter of Bryleigh E.N. (Derek G.) (2020 NY Slip Op 05671)





Matter of Bryleigh E.N. (Derek G.)


2020 NY Slip Op 05671


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


925 CAF 19-01611

[*1]IN THE MATTER OF BRYLEIGH E.N. LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DEREK G., RESPONDENT-APPELLANT. (APPEAL NO. 3.)


HAYDEN DADD, CONFLICT DEFENDER, GENESEO (HEIDI W. FEINBERG OF COUNSEL), FOR RESPONDENT-APPELLANT. 
ASHLEY J. WEISS, MOUNT MORRIS, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Livingston County (Robert B. Wiggins, J.), entered August 6, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent with respect to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Matter of Bryleigh E.N. (Derek G.) ([appeal No. 2] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court